Appellant earnestly insists that the entire absence of motive in this case coupled with the surrounding circumstances overturn and rebut any evidence of a killing in that condition of mind which would make the slayer legally responsible and that this court should reverse this case because the jury failed to find in accord with appellant's plea of insanity. The matter received mature consideration on the original presentation of this case, and aside from the weight to be attached to the proposition that a homicide upon slight motive would appear to suggest insanity, the evidence in favor of that theory might well be claimed to preponderate against appellant's position. Many people who had known appellant for many years prior to the homicide testified contrary to his claim of insanity.
We see no reason to change our views on the matter of the argument for the State. The protection of the lives and property of the members of organized society, is the chief justification for laws whose enforcement requires those violating them to suffer pains and penalties. Reference to matters of this kind in argument is not deemed by us sufficient to call for the reversal of cases.
The motion for rehearing will be overruled.
Overruled.